Citation Nr: 1127382	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-50 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for scarring of the left eye, claimed as residuals of a traumatic brain injury.

3.  Entitlement to an initial compensable evaluation for scarring of the right eye.

4.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2009 rating decisions of the RO in White River Junction, Vermont.

In October 2007, the RO continued the previously assigned noncompensable evaluation for the Veteran's left ear hearing loss and held that service connection was not warranted for headaches and scarring of the eyes.  In December 2009, the RO held that service connection was warranted for scarring of the right eye and for right ear hearing loss.  Each disability was assigned an initial noncompensable rating.  

The issue of entitlement to service connection for residuals of a traumatic brain injury (other than headaches) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement service connection for scarring of the left eye, claimed as residuals of a traumatic brain injury, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative evidence is in equipoise as to whether the currently demonstrated headaches are attributable to the Veteran's period of active service.

2.  Throughout the rating period on appeal, the Veteran's scarring of the right eye has not been manifested by visual impairment and has not caused an irregular, duplicated, enlarged, or diminished image.

3.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested, at its most limited, by no more than Level II hearing in the right ear and Level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for an initial compensable rating for scarring of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 4.10, 4.79, Diagnostic Code 6011 (2010).

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's right eye and right ear hearing loss claims arise from appeals of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these issues.

Regarding the remaining issues being adjudicated at this time, the Veteran was sent a letter in July 2007 that fully addressed all notice elements and was issued prior to the initial RO decisions in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has attempted to obtain the Veteran's service treatment records.  The National Personnel Records Center (NPRC) notified VA in September 1992 that the Veteran's service treatment records had been destroyed in a fire that occurred there in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, In this regard, VA has a heightened obligation to fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Further regarding the missing service treatment records, the case law does not lower the legal standard for proving a claim for service connection in such cases but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Court has also held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Because the NPRC has determined that the Veteran's service treatment records burned in the July 1973 fire, it is reasonably certain that such records no longer exist and further efforts to obtain them would be futile.  Accordingly, the Board finds that VA need not make further attempts to obtain the Veteran's service treatment records.

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided during a May 2011 videoconference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis
Service Connection for Headaches

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In June 1992, in connection with his claim of entitlement to service connection for hearing loss, the Veteran reported that he sustained a concussion during service when a gun went off while he was checking the position of the breach block.  The explosion blew him off the tank and rendered him unconscious.  Also of record is a statement from a fellow serviceman corroborating this accident.  

In July 2006, the Veteran reported a history of migraines; however, he was not experiencing any at that time.  VA treatment records, dated in May 2007, note a history of migraine headaches; however, he again denied any at that time.  The Veteran related that he was injured when he was blown off a tank when a gun unexpectedly went off while he was in service.  																	
In August 2007, the Veteran explained that he had sustained a concussion when a round got stuck in the breech of a gun and unexpectedly went off when he went to inspect it.  Consequently, he experienced headaches that lasted 10 to 15 days at a time, accompanied by loss of balance, loss of reality, memory loss, and depression.  

In support of his claim, the Veteran has submitted statements from his children attesting to the fact that he has experienced severe headaches since their childhood, which were accompanied by nausea and occasional vomiting.  

Upon VA eye examination dated in March 2009, the examiner noted that the Veteran suffered from migraines.  

In March 2009, the Veteran underwent a VA TBI examination.  He again described his in-service accident and reported a history of intermittent headaches, with remission, since active duty.  For the last 10 to 15 years, the Veteran indicated that he had experienced headaches once a month, which lasted from 10 to 15 days, at a pain level of 9/10.  He had not been prescribed any medications for his headaches.  He indicated that he was not bedridden during his headaches.  However, he did keep to himself and stayed in a dark room as much as possible.  His headaches were accompanied by dizziness, unsteadiness, dysequilibrium, sleep disturbances, and photo and phono sensitivity.  He also complained of mild memory impairment.  Sensory examination of the extremities was within normal limits.  

The examiner noted that the Veteran had only recently begun complaining of headaches and because of the paucity of the evidence, he could not resolve the issue of whether the migraines were related to an in-service TBI without resorting to speculation.  Additionally, the mental status examination was suggestive of a mild neurocognitive disorder and if this suggestion was valid then it was less likely than not that the headaches were primarily due to his TBI.  The examiner opined that any mild neurocognitive disorder was secondary to his arteriosclerotic cardiovascular disease.  

In January 2010, the Veteran's ex-wife submitted that he had been suffering headaches since his period of service.  

In June 2010, the Veteran was afforded an additional VA TBI examination.  He characterized his headaches as intermittent, with periods of remission.  He was not taking any medication for his headaches because he did not believe there was any cure for them.  He reported that he experienced headaches once a month that lasted from 10 to 15 days.   He characterized them as severe and accompanied by auras, depression, body spasms, disorientation, and sleep disturbance.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, skin breakdown, endocrine dysfunction, psychiatric manifestations or other abnormalities.  Although the Veteran complained of memory loss, there was no objective evidence upon testing.  

A skull x-ray demonstrated normal findings.  Because of technical factors, the examiner was unable to evaluate for enhancing lesions of the posterior fossa or cerebellopontine angles.

The VA examiner could not opine as to the etiology of the Veteran's headaches, and specifically, their relationship to an in-service head trauma, without resorting to mere speculation.  The examiner indicated that there was insufficient and/or no supportive documentation of record.  

In sum, the record contains consistently reported statements from the Veteran , as well as a corroborating statement from a fellow serviceman describing the in-service accident involving the gun, which the Veteran contends is the root cause of his headaches.  Service connection is already in effect for hearing loss and scarring of the right eye as due to the same in-service injury.  Thus, the Board concedes that the accident occurred as described by the Veteran.  

Additionally, the record reflects a diagnosis of migraines.  Furthermore, the Veteran, his two children, and an ex-wife have contended that he has suffered from headaches since his time in service.  The Veteran is competent to describe symptoms of headaches. See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The record does not contain a nexus opinion relating the current headaches to the in-service accident.  However, the record also contains no negative opinions as to this question.  Thus, the question of nexus is unresolved.  As such, the Board turns to the alternate means of establishing service connection, that of continuity of symptomatology.  Here, the Veteran's statements, as well as those of his children and wife, demonstrate such continuity and enable a grant of service connection here.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Analysis
Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, concerning the claim for the right eye scarring, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right Eye Scarring

Throughout the pendency of this appeal, the Veteran's service connected scarring of the right eye has been rated as noncompensable pursuant to the rating criteria of Diagnostic Code 6011.

Diagnostic Code 6011, which pertains to retinal scars, atrophy, or irregularities assigns a rating of 10 percent to localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged or diminished image.  This code dictates that, alternatively, a rating may be assigned based on visual impairment due to scars, atrophy, or irregularities of the retina if this would result in a higher evaluation.

Diagnostic Codes 6061-6079 contain the criteria for evaluating impairment of central visual acuity.  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

Examination of visual field or muscle function will be conducted only when there is a medical indication of a disease or injury that may be associated with visual field defect or impaired muscle function. 38 C.F.R. § 4.76.

In November 2005, right eye vision was 20/25+ and left eye vision was 20/25.  In July 2006, the Veteran presented with complaints of occasional "squiggly" lines in the periphery of his right eye visual field and photophobia.    Visual acuity, with correction, was measured as 20/20, bilaterally.  The Veteran was diagnosed with mild cataracts, bilaterally; refractive error; right eye peripheral degeneration; and likely opthalmic migraine, which was attributed to the right eye visual disturbance.  

In his November 2007 notice of disagreement, the Veteran alleged that he saw floaters all the time.  

The Veteran was afforded a VA examination in March 2009.  His corrected distance and near vision was 20/20.  There was no evidence of strabismus.  There were abnormal findings on the slit lamp examination.  There were mild capped glands with irregular lid margins, bilaterally.  There was also pinguecula, bilaterally.  There was cobblestone degeneration, bilaterally, as well as scatter areas of larger focal pigmented chorioretinal scars.  The Veteran was diagnosed with cataracts, right eye refractive error with presbyopia, benign peripheral cobblestone degeneration and reticular degeration, bilaterally, as well as a few right eye chorioretinal scars, possibly due to head trauma.  The examiner noted that the Veteran had retired in 2000 because he was eligible for retirement.  

In an April 2009 addendum, the VA examiner opined that it was more likely than not that the right eye chorioretinal scarring was related to the in-service injury.  However, the cataracts, presbyopia, benign cobblestone degeneration and malignant glandular schwannoma were not related to any injury or trauma.  

The Veteran reported for an additional VA examination in June 2010.  At that time, corrected near and distant visual acuity was 20/25 in the right eye and 20/20 in the left eye.  Slit lamp findings were normal, bilaterally.  The funduscopic examination revealed abnormal findings.  In the right eye, there was extensive reticular bone spiculing into posterior pole.  There was evidence of nuclear sclerotic cataracts, bilaterally.  

In May 2011, the Veteran testified that he "almost constantly" saw floaters in his right eye and he experienced intermittent blurriness.

In light of the aforementioned evidence, the Board finds that a compensable disability rating is not warranted for the service-connected scarring of the right eye.  The Veteran's right eye disability appears to be characterized by no more than chorioretinal scarring.  There is no evidence of compensable impairment of visual acuity or field loss, pain, rest-requirements, episodic incapacity, or active pathology due to retinitis.  Although the evidence demonstrates chorioretinal scarring in the right eye, there is no evidence of any centrally located retinal scars to warrant a compensable rating under Diagnostic Code 6011.  Therefore, the claim for entitlement to a compensable rating must be denied.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been evaluated as noncompensable.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Upon audiological evaluation in May 2007, puretone test results revealed very mild right high frequency sensorineural hearing loss and a more severe left high frequency sensorineural hearing loss.  Word recognition ability was 84 percent in the right ear and 68 percent in the left ear.  

At a March 2009 VA audiologic examination, decibel loss in the right ear was 30 at 1000, 25 at 2000, 35 at 3000, and 45 at 4000 Hertz.  The average decibel loss was 34.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 20 at 1000, 50 at 2000, 85 at 3000, and 85 at 4000 Hertz.  The average decibel loss for the right ear was 60.  Speech audiometry revealed speech discrimination ability of 76 percent in that ear.  These findings yield a designation of Roman Numeral IV under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral IV, the appropriate rating is 0 percent.

The Veteran was afforded an additional VA examination in October 2009.  Decibel loss in the right ear was 15 at 1000, 15 at 2000, 35 at 3000, and 45 at 4000 Hertz.  The average decibel loss was 28.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 15 at 1000, 45 at 2000, 85 at 3000, and 95 at 4000 Hertz.  The average decibel loss for the right ear was 60.  Speech audiometry revealed speech discrimination ability of 84 percent in that ear.  These findings yield a designation of Roman Numeral III under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral III, the appropriate rating is 0 percent.

Most recently, the Veteran was afforded a VA examination in May 2010.  Decibel loss in the right ear was 25 at 1000, 20 at 2000, 35 at 3000, and 45 at 4000 Hertz.  The average decibel loss was 31.  Speech audiometry revealed speech discrimination ability of 88 percent in that ear.  These findings yield a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 15 at 1000, 50 at 2000, 90 at 3000, and 90 at 4000 Hertz.  The average decibel loss for the right ear was 61.  Speech audiometry revealed speech discrimination ability of 80 percent in that ear.  These findings yield a designation of Roman Numeral IV under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral IV, the appropriate rating is 0 percent.

Moreover, the VA examiner in May 2010 addressed the impact of the hearing loss on the Veteran's daily life.  Noting that it impaired him occupationally and indicating that the Veteran had difficulty hearing in environments with background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, there is no basis for assigning a compensable rating for the Veteran's bilateral hearing loss for any portion of the rating period on appeal.

Extraschedular Rating 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation for the Veteran's right eye scarring  and bilateral hearing loss is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of scarring of the right eye and hearing loss, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected scarring of the right eye and hearing loss.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning a compensable for scarring of the right eye and hearing loss, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for headaches, claimed as residuals of a traumatic brain injury, is granted, subject to governing criteria applicable to the payment of monetary benefits.

An initial compensable evaluation for scarring of the right eye is denied.

A compensable evaluation for hearing loss is denied.


REMAND

The Veteran alleges entitlement to service connection for scarring of the left eye.  Unfortunately, the Board finds that additional evidentiary development is necessary prior to rendering a decision on this matter.

Upon VA examinations in November 2005 and March 2009, the Veteran was noted to have chorioretinal scars only in the right eye.  In June 2010, a VA examiner could not determine definitively whether the Veteran's bilateral visual field defects and retinal scarring were due to TBI.  He opined that it was at least as likely as not that these defects were related to the TBI that the Veteran described.  The Board finds the June 2010 examination inadequate because it does not specify the location of the Veteran's retinal scarring.  Furthermore, the Veteran denied seeing floaters in his left eye during his May 2011 videoconference hearing.  A new VA eye examination is therefore warranted to determine the nature and extent of any current scarring of the left eye.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate repository of records, and request the Veteran's complete service treatment records.  If VA is unable to obtain these records and determines that the records do not exist or that further efforts to obtain them would be futile, this should be documented in the claims file and the Veteran should be so informed.  The Veteran should also be informed to should submit any service treatment records that he may have in his possession and to fully cooperate with VA's efforts to obtain such.  38 C.F.R. § 3.159(c)(2)(i).

2.  Schedule the Veteran for another eye examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated testing should be completed.  The examiner should set forth in detail all current symptoms, clinical findings, and diagnoses regarding the service- connected macular scar, left eye.  Ask the examiner to provide the following opinions, to the extent possible:

a. Does the Veteran have scarring in the left eye and; if so, does it produce an irregular, duplicated, enlarged, or diminished image?

b. What portion of any noted decreased visual acuity (central or peripheral) is attributable to the scarring in the left eye?

All opinions should be supported by adequate rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with accompanying rationale.  Similarly, if the findings of the examination are deemed incongruous with the overall disability, such should be stated and discussed with rationale provided.

3.  Thereafter, readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


